               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THOMAS REILLY,                     :
                                   :          CIVIL ACTION
          Plaintiff,               :
                                   :          No. 17-cv-2045
     v.                            :
                                   :
GLAXOSMITHKLINE, LLC,              :
                                   :
     Defendant.                    :


                                 ORDER


     AND NOW, this     16th   day of July, 2019 upon consideration of

Defendant’s Motion for Summary Judgment (Doc. No. 33), Plaintiff’s

Opposition thereto (Doc. No. 39), and Defendant’s Reply in Support

thereof (Doc. No. 40), it is hereby ORDERED as follows:

     1.   Defendant’s Motion for Summary Judgment is GRANTED;

     2.   Judgment shall be entered in favor of Defendant and

          against Plaintiff.



                                         BY THE COURT:


                                         s/ J. Curtis Joyner
                                         ________________________
                                         J. CURTIS JOYNER,     J.




                                   36
